Case: 5:19-cr-00010-JMH-MAS Doc #: 27 Filed: 01/24/19 Page: 1 of 1 - Page ID#: 111



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

CRIMINAL ACTION NO. 5:19-10-JMH

UNITED STATES OF AMERICA                                                      PLAINTIFF


V.                                  PROPOSED ORDER

BENIAMIN-FILIP OLOGEANU                                                     DEFENDANT

                                       * * * * *
        The Court ORDERS that the case cited herein is complex case pursuant to 18 U.S.C. §

3161 (h)(7)(B)(ii).

        The Court FURTHER GRANTS the United States's motion to delay the issuance of a

pretrial discovery order.




                            1N"'
        On this       '2.Ll-       dayof~~                     , 2019.
